Case: 12-1548     Document: 33    Page: 1      Filed: 09/25/2012




           NOTE: This order is nonprecedential.

   Wnfteb ~tate5 Q[ourt of ~peaI5
       for tbe jfeberaI Q[frcuft

             APPLE INC. AND
 NEXT SOFTWARE, INC. (FORMERLY KNOWN AS
          NEXT COMPUTER, INC.),
                   Plaintiffs-Appellants,

                             v.
 MOTOROLA, INC. (NOW KNOWN AS MOTOROLA
 SOLUTIONS, INC.) AND MOTOROLA MOBILITY,
                    INC.,
                Defendants-Cross Appellants,


                     2012-1548, -1549


   Appeals from the United States District Court for the
Northern District of Illinois in case no. 11-CV-8540, Judge
Richard A. Posner.


                       ON MOTION


                        ORDER

    Appellants Apple Inc. and NeXT Software, Inc. ("Ap-
pellants") and Motorola Mobility, Inc. and Motorola
Solutions, Inc. ("Cross-Appellants") jointly move for a 60-
Case: 12-1548       Document: 33    Page: 2   Filed: 09/25/2012




APPLE INC. V. MOTOROLA, INC.                                     2


day extension of time, until November 27, 2012, for the
Appellants to file their opening brief and for an extension
of time, until March 13, 2013, for the Cross-Appellants to
file their responsive and opening brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

    The motion is granted. No further extensions should
be anticipated.

                                     FOR THE COURT


      SEP 25 2012                     /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: E. Joshua Rosenkranz, Esq.
    David A. Nelson, Esq.
s27                                                oouJt~~
                                              u.s.THE FEDERAL r,!f!CUITFOR
                                                    SEP 25 2012
                                                        JAN HORBALY
                                                           ClERK